Simmons, C. J.
1. As against a general demurrer, the petition set out a cause of action.
2. A ground of a motion for new trial complaining of the admission of evidence can not be considered when it does not appear that the objections therein stated were urged before the trial judge at the time the evidence was offered.
3. The requests to charge, so far as legal and applicable to the case, were fully covered by the general charge.
4. The evidence was sufficient to authorize the verdict, and the trial judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur. .